Exhibit 10.2

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated July 7, 2005 (this “Agreement”), by and among Zhone
Technologies, Inc., a Delaware corporation (“Parent”), Parrot Acquisition Corp.,
a Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
each of the persons listed on Schedule A hereto (each a “Stockholder” and,
collectively, the “Stockholders”).

 

WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of Common Stock, par value $0.001 per
share (the “Company Common Stock”), of Paradyne Networks, Inc., a Delaware
corporation (the “Company”), set forth opposite such Stockholder’s name on
Schedule A hereto;

 

WHEREAS, Parent, Merger Sub and the Company concurrently with the execution and
delivery of this Agreement are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as the same may be amended or supplemented, the
“Merger Agreement”), providing for, among other things, the merger (the
“Merger”) of Merger Sub with and into the Company upon the terms and subject to
the conditions set forth in the Merger Agreement (capitalized terms used and not
otherwise defined herein shall have the meanings attributed thereto in the
Merger Agreement); and

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, and in order to induce Parent and Merger Sub to enter
into the Merger Agreement, the Stockholders have agreed to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the execution and delivery by Parent and
Merger Sub of the Merger Agreement and the mutual representations, warranties,
covenants and agreements contained herein and therein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants to Parent and Merger Sub, severally
and not jointly, as follows:

 

(a) Such Stockholder is the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and
unless otherwise indicated, the record owner of the shares of Company Common
Stock (as may be adjusted from time to time pursuant to Section 5 hereof, the
“Shares”) set forth opposite such Stockholder’s name on Schedule A to this
Agreement and such Shares represent all of the shares of Company Common Stock
beneficially owned by such Stockholder as of the date hereof. For purposes of
this Agreement, the term “Shares” shall include any shares of Company Common
Stock issuable to such Stockholder upon exercise or conversion of any existing
right, contract, option, or warrant to purchase, or securities convertible into
or exchangeable for, Company Common Stock (“Stockholder Rights”) that are
currently exercisable or convertible or

 



--------------------------------------------------------------------------------

become exercisable or convertible and any other shares of Company Common Stock
such Stockholder may acquire or beneficially own during the term of this
Agreement.

 

(b) Such Stockholder has all requisite power and authority and, if an
individual, the legal capacity, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been validly
executed and delivered by such Stockholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the other parties hereto,
constitutes the legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except
insofar as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

 

(c) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) conflict
with the Certificate of Incorporation or By-laws or similar organizational
documents of such Stockholder as presently in effect (in the case of a
Stockholder that is a legal entity), (ii) conflict with or violate any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to such
Stockholder or by which it is bound or affected, (iii)(A) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, (B) give to any other person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of the
Stockholder under, any agreement, contract, indenture, note or instrument to
which such Stockholder is a party or by which it is bound or affected, except
for such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by such Stockholder of any of such
Stockholder’s obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act of 1933, as
amended (the “Securities Act”), or the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), require any filing by such Stockholder
with, or any permit, authorization, consent or approval of, any governmental or
regulatory authority, except where the failure to make such filing or obtain
such permit, authorization, consent or approval would not prevent or materially
delay the performance by Stockholder of any of such Stockholder’s obligations
under this Agreement.

 

(d) The Shares and the certificates representing the Shares owned by such
Stockholder are now and at all times during the term hereof will be held by such
Stockholder, or by a nominee or custodian for the benefit of such Stockholder,
free and clear of all pledges, liens, charges, claims, security interests,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for any such encumbrances or proxies
arising hereunder or under applicable federal and state securities laws or under
the agreements set forth on Schedule B hereto.

 

2



--------------------------------------------------------------------------------

Such Stockholder owns of record or beneficially no shares of Company Common
Stock other than such Stockholder’s Shares.

 

(e) As of the date hereof, neither such Stockholder, nor any of its respective
properties or assets is subject to any order, writ, judgment, injunction,
decree, determination or award that would prevent or delay the consummation of
the transactions contemplated hereby.

 

(f) Such Stockholder understands and acknowledges that Parent is entering into,
and causing Merger Sub to enter into, the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement.

 

Section 2. Representations and Warranties of Parent and Merger Sub. Parent and
Merger Sub hereby jointly and severally represent and warrant to the
Stockholders as follows:

 

(a) Each of Parent and Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
Parent and Merger Sub has all requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by each of Parent and Merger
Sub and, assuming that this Agreement constitutes the legal, valid and binding
obligation of the other parties hereto, constitutes the legal, valid and binding
obligation of each of Parent and Merger Sub, enforceable against each of them in
accordance with its terms (except insofar as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by principles governing the
availability of equitable remedies).

 

(b) The execution and delivery of this Agreement by each of Parent and Merger
Sub does not, and the performance of this Agreement by each of Parent and Merger
Sub will not, (i) conflict with the Certificate of Incorporation or By-laws or
similar organizational documents of each of Parent and Merger Sub as presently
in effect, (ii) conflict with or violate any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Parent or Merger Sub or by
which either is bound or affected, (iii) (A) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, (B) give to others any rights of termination,
amendment, acceleration or cancellation of, or (C) result in the creation of any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever upon any of the properties or assets of Parent or Merger Sub
under, any agreement, contract, indenture, note or instrument to which Parent or
Merger Sub is a party or by which it is bound or affected, except for such
breaches, defaults or other occurrences that would not prevent or materially
delay the performance by Parent or Merger Sub of their obligations under this
Agreement, or (iv) except for applicable

 

3



--------------------------------------------------------------------------------

requirements, if any, of the Exchange Act, the Securities Act or the HSR Act,
require any filing by Parent or Merger Sub with, or any permit, authorization,
consent or approval of, any governmental or regulatory authority, except where
the failure to make such filing or obtain such permit, authorization, consent or
approval would not prevent or materially delay the performance by Parent or
Merger Sub of their obligations under this Agreement.

 

Section 3. Covenants of the Stockholders. Each of the Stockholders, severally
and not jointly, agrees as follows:

 

(a) Such Stockholder shall not, except as contemplated by the terms of this
Agreement, sell, transfer, pledge, assign or otherwise dispose of, or enter into
any contract, option or other arrangement (including any profit-sharing
arrangement) or understanding with respect to the sale, transfer, pledge,
assignment or other disposition of, the Shares (including any options or
warrants to purchase Company Common Stock) to any person other than Merger Sub
or Merger Sub’s designee (any such action, a “Transfer”). For purposes of
clarification, the term “Transfer” shall include, without limitation, any short
sale (including any “short sale against the box”), pledge, transfer, and the
establishment of any open “put equivalent position” within the meaning of Rule
16a-1(h) under the Exchange Act. Notwithstanding the foregoing, (i) Transfers of
Shares as bona fide gifts, (ii) distributions of Shares to partners, members,
stockholders, subsidiaries, affiliates, affiliated partnerships or other
affiliated entities of the undersigned, (iii) Transfers of Shares by will or
intestacy, and (iv) Transfers of Shares to (A) the undersigned’s immediate
family or (B) a trust, the beneficiaries of which are the undersigned and/or
members of the undersigned’s immediate family, shall not be prohibited by this
Agreement; provided that in the case of any such transfer or distribution
pursuant to clause (i), (ii), (iii) or (iv), each donee or distributee shall
execute and deliver to Parent a valid and binding counterpart to this Agreement.

 

(b) Such Stockholder shall not, except as contemplated by the terms of this
Agreement (i) enter into any voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or otherwise, with respect to the
Shares or (ii) take any other action that would in any way restrict, limit or
interfere with the performance of his/her obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect.

 

(c) Until the Merger is consummated or this Agreement is terminated, except to
the extent specifically permitted by the Merger Agreement, such Stockholder
shall not, and shall use its reasonable best efforts to cause any investment
banker, financial adviser, attorney, accountant or other representative or agent
of such Stockholder not to, directly or indirectly (i) solicit, initiate,
knowingly encourage or take any other action designed to, or which could
reasonably be expected to, facilitate an Acquisition Proposal or the making,
submission or announcement of, any Acquisition Proposal or (ii) participate or

 

4



--------------------------------------------------------------------------------

engage in any discussions or negotiations regarding, or furnish to any person
any nonpublic information with respect to, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes or may
reasonably be expected to lead to, any Acquisition Proposal or (iii) engage in
any discussions with any person with respect to any Acquisition Proposal, except
to notify such person as to the existence of this Agreement. Such Stockholder
shall immediately terminate, and shall use its reasonable best efforts to cause
its affiliates to terminate, any existing discussions or negotiations with any
persons (other than Parent) that could be reasonably expected to lead to an
Acquisition Proposal. Such Stockholder shall as promptly as practicable (and in
any event within 48 hours) advise Parent of any request for information with
respect to any Acquisition Proposal or of any Acquisition Proposal, or any
inquiry or proposal, and within 48 hours of the receipt thereof, promptly
provide to Parent copies of any written materials received in connection with
any of the foregoing, and the identity of the person making any such Acquisition
Proposal or such request, inquiry or proposal and shall keep Parent reasonably
informed of the status and material details (including material amendments) with
respect to the information previously provided in connection with the
Acquisition Proposal, and shall provide to Parent within 48 hours of receipt
thereof all written materials received by it with respect thereto. The
Shareholder may satisfy its obligation to provide notice and information to
Parent with respect to an Acquisition Proposal by arranging for the Company to
provide that information to Parent.

 

(d) At any meeting of Stockholders of the Company called to vote upon the
Merger, the Merger Agreement or any other transaction contemplated by the Merger
Agreement or at any adjournment thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
such matters is sought, each Stockholder shall vote (or cause to be voted), or
shall consent, execute a consent or cause to be executed a consent in respect
of, such Stockholder’s Shares in favor of the Merger, the adoption by the
Company of the Merger Agreement and the approval of any other transactions
contemplated by the Merger Agreement. At any meeting of Stockholders of the
Company or at any adjournment thereof or in any other circumstances upon which
the Stockholder’s vote, consent or other approval is sought, such Stockholder
shall vote (or cause to be voted) such Stockholder’s Shares against (i) any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company or
any other Acquisition Proposal with respect to the Company (collectively,
“Alternative Transactions”) or (ii) any amendment of the Company’s certificate
of incorporation or by-laws or other proposal, action or transaction involving
the Company or any of its Subsidiaries, which amendment or other proposal,
action or transaction would in any manner impede, frustrate, prevent or nullify
the Merger, the Merger Agreement or any of the other transactions contemplated
by the Merger Agreement (collectively, “Frustrating Transactions”).

 

5



--------------------------------------------------------------------------------

(e) Such Stockholder agrees to permit Parent and Merger Sub to publish and
disclose in the Proxy Statement and related filings under the securities laws
such Stockholder’s identity and ownership of Shares and the nature of its
commitments, arrangements and understandings under this Agreement and any other
information required by applicable law.

 

Section 4. Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a) Each Stockholder hereby irrevocably grants to, and appoints, Morteza Ejabat,
and any other individual who shall hereafter be designated by Parent, such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Stockholder, to vote such Stockholder’s
Shares, or grant a consent or approval in respect of such Shares, at any meeting
of Stockholders of the Company or at any adjournment thereof or in any other
circumstances upon which their vote, consent or other approval is sought, in
favor of the Merger, the adoption by the Company of the Merger Agreement and the
approval of the other transactions contemplated by the Merger Agreement and
against any Alternative Transaction or Frustrating Transaction.

 

(b) Each Stockholder represents that any proxies heretofore given in respect of
such Stockholder’s Shares are not irrevocable, and that any such proxies are
hereby revoked.

 

(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. Such Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked, subject to Section 7 herein. Such Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with the provisions of Section 212(e) of the
General Corporation Law of the State of Delaware. Such irrevocable proxy shall
be valid until the termination of this Agreement pursuant to Section 7 herein.

 

Section 5. Adjustments Upon Share Issuances, Changes in Capitalization. In the
event of any change in Company Common Stock or in the number of outstanding
shares of Company Common Stock by reason of a stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
other similar event or transaction or any other change in the corporate or
capital structure of the Company (including, without limitation, the declaration
or payment of an extraordinary dividend of cash, securities or other property),
and consequently the number of Shares changes or is otherwise adjusted, this
Agreement and the obligations hereunder shall attach to any additional shares of
Company

 

6



--------------------------------------------------------------------------------

Common Stock, Stockholder Rights or other securities or rights of the Company
issued to or acquired by each of the Stockholders.

 

Section 6. Further Assurances. Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements, consents and other instruments as Parent
or Merger Sub may reasonably request for the purpose of effectively carrying out
the transactions contemplated by this Agreement and to vest the power to vote
such Stockholder’s Shares as contemplated by Section 3 herein.

 

Section 7. Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the earlier of (a) the Effective Time
and (b) the date upon which the Merger Agreement is terminated pursuant to
Section 7.1 thereof. Notwithstanding the foregoing, Sections 7, 8 and 9 shall
survive any termination of this Agreement.

 

Section 8. Action in Stockholder Capacity Only. No person executing this
Agreement who is or becomes during the term hereof a director or officer of the
Company makes any agreement or understanding herein in his or her capacity as
such director or officer. Each Stockholder signs solely in his or her capacity
as the record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Shares and
nothing herein shall limit or affect any actions taken by a Stockholder in his
or her capacity as an officer or director of the Company to the extent permitted
by the Merger Agreement.

 

Section 9. Miscellaneous.

 

(a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties without the prior
written consent of the other parties, except that Merger Sub may assign, in its
sole discretion, any or all of its rights, interests and obligations hereunder
to Parent or to any direct or indirect wholly owned subsidiary of Parent.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns. Each Stockholder agrees that this Agreement and the obligations of
such Stockholder hereunder shall attach to such Stockholder’s Shares and shall
be binding upon any person or entity to which legal or beneficial ownership of
such Shares shall pass, whether by operation of law or otherwise, including
without limitation such Stockholder’s heirs, guardians, administrators or
successors.

 

(b) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated thereby shall be paid by the party incurring
such expenses.

 

(c) Amendments. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto and in compliance with applicable
law.

 

7



--------------------------------------------------------------------------------

(d) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally, mailed by registered or
certified mail (return receipt requested), delivered by Federal Express or other
nationally recognized overnight courier service or sent via facsimile to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

(i) if to Parent, addressed to it at:

 

Zhone Technologies, Inc.

7001 Oakport Street

Oakland, California 94621

Attention: Chief Executive Officer

Fax: (510) 777-7001

 

with a copy to (which shall not constitute notice):

 

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, California 92130

Attention: Craig M. Garner, Esq.

Fax: (858) 523-5450

 

and

 

(ii) if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto

 

with a copy to (which shall not constitute notice):

 

Hill, Ward & Henderson

101 East Kennedy Boulevard

Suite 3700

Attention: David S. Felman

Fax: (813) 221-2900

 

and a copy to (which shall not constitute notice):

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Attention: Bryan E. Davis, Esq.

Fax: (404) 253-8441

 

8



--------------------------------------------------------------------------------

(e) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision and (ii) reference to any Section means such Section hereof. No
provision of this Agreement shall be interpreted or construed against any party
hereto solely because such party or its legal representative drafted such
provision.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof, and except as otherwise expressly provided herein, is not intended to
confer upon any other person any rights or remedies hereunder.

 

(h) Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the Laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF

 

9



--------------------------------------------------------------------------------

ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(h).

 

(i) Specific Performance. The parties hereto agree that irreparable damage could
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall not object to the granting of such
relief on the basis that an adequate remedy exists at law and shall not insist
upon the posting of any bond as a condition to the granting of such relief, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

(j) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

ZHONE TECHNOLOGIES, INC. By:   /s/    KIRK MISAKA        

Name:

  Kirk Misaka

Title:

  Chief Financial Officer

 

PARROT ACQUISITION CORP. By:   /s/    KIRK MISAKA        

Name:

  Kirk Misaka

Title:

  Chief Financial Officer

 

VOTING AGREEMENT

COUNTERPART SIGNATURE PAGE

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/    SEAN E. BELANGER             Sean E. Belanger

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

/s/    PATRICK M. MURPHY             Patrick M. Murphy

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

/s/    THOMAS E. EPLEY             Thomas E. Epley

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

/s/    SCOTT C. CHANDLER             Scott C. Chandler

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

 

VOTING AGREEMENT

COUNTERPART SIGNATURE PAGE

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent and Merger Sub has caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.

 

STOCKHOLDERS:

/s/    KEITH B. GEESLIN             Keith B. Geeslin

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

/s/    WILLIAM R. STENSRUD             William R. Stensrud

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

/s/    DAVID WALKER             David Walker

Address:  

 

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

 

13



--------------------------------------------------------------------------------

SCHEDULE A

 

OWNERSHIP OF SHARES

 

Name and Address of Stockholder

--------------------------------------------------------------------------------

 

Number of Shares of Company

Common Stock

--------------------------------------------------------------------------------

Sean E. Belanger

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  34,7771

Patrick M. Murphy

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  02

Thomas E. Epley

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  235,9823

Scott C. Chandler

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  1,5004

Keith B. Geeslin

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  21,7815

--------------------------------------------------------------------------------

1 Excludes 2,946,534 shares subject to options exercisable within 60 days.

 

2 Excludes 1,123,937 shares subject to options within 60 days.

 

3 Excludes 30,000 shares subject to options under the 1999 Non-Employee
Directors’ Stock Option Plan. Includes 192,485 shares held by the Thomas E.
Epley Trust and 43,497 shares held by the Anderson Epley Family Trust. Mr. Epley
is the trustee of each of these trusts.

 

4 Excludes 15,000 shares subject to options under the 1999 Non-Employee
Directors’ Stock Option Plan.

 

5 Includes 21,781 shares held by Mr. Geeslin individually. Excludes 25,000
shares subject to options under the 1999 Non-Employee Directors’ Stock Option
Plan and 1,605,952 shares beneficially owned by the Sprout Group. Mr. Geeslin
occupies various positions of control of the entities associated with the Sprout
Group however Mr. Geeslin disclaims beneficial ownership of these shares, except
to the extent of his pecuniary interest therein.

 

14



--------------------------------------------------------------------------------

Name and Address of Stockholder

--------------------------------------------------------------------------------

 

Number of Shares of Company

Common Stock

--------------------------------------------------------------------------------

William R. Stensrud

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  353,9356

David Walker

c/o Paradyne Networks, Inc.

8545 126th Avenue North

Largo, Florida 33773

  07

--------------------------------------------------------------------------------

6 Includes 353,690 shares held by the Stensrud Family Trust and 245 shares held
indirectly by Mr. Stensrud’s son. Excludes 15,000 shares subject to options
under the 1999 Non-Employee Directors’ Stock Option Plan.

 

7 Excludes 20,000 shares subject to options under the 1999 Non-Employee
Directors’ Stock Option Plan.

 

15



--------------------------------------------------------------------------------

SCHEDULE B

 

LIST OF AGREEMENTS

 

None.

 

16